Citation Nr: 1340300	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-23 420	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received with respect to a claim of service connection for arteriosclerotic heart disease, to include as part of an undiagnosed illness related to service in the Persian Gulf.

2. Entitlement to a disability rating in excess of 10 percent for hemorrhoids.

3. Entitlement to service connection for arteriosclerotic heart disease, to include as part of an undiagnosed illness related to service in the Persian Gulf.

4. Entitlement to a compensable disability rating for a gastrointestinal disability, to include gastroenteritis.

5. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1977 to December 1984 and from February 1987 to April 1992, including service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2008 and November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, respectively, continued noncompenable disability ratings for hemorrhoids and gastroenteritis, denied service connection for sleep apnea, and declined to reopen a previously denied claim of service connection for an enlarged heart.  A subsequent rating decision in March 2010 granted a 10 percent disability rating for hemorrhoids, with an effective date of September 25, 2007.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher disability rating remains on appeal.

In May 2013, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issues of entitlement to service connection for sleep apnea and entitlement to a compensable disability rating for a gastrointestinal disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A rating decision in April 1998 denied service connection for an enlarged heart, to include as due to an undiagnosed illness; the Veteran did not perfect an appeal of this determination and new and material evidence was not received within one year of its issuance.

2. Evidence submitted since the April 1998 rating decision denying service connection for an enlarged heart, to include as due to an undiagnosed illness, has not previously been considered and raises a reasonable possibility of substantiating the claim.

3. The evidence establishes internal and external hemorrhoids with frequent recurrences and persistent bleeding.


CONCLUSIONS OF LAW

1. The April 1998 rating decision denying service connection for an enlarged heart to include as part of an undiagnosed illness resulting from service in the Persian Gulf is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2013).

2. Evidence received since the April 1998 rating decision denying service connection for an enlarged heart to include as part of an undiagnosed illness resulting from service in the Persian Gulf is new and material and the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2013).

3. The criteria for a disability rating of 20 percent for hemorrhoids have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 4.114, Diagnostic Code 7336 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent a letter in October 2007 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  A second letter was sent in September 2008 that specifically addressed the requirements for reopening a previously denied claim of service connection and explained why the claim had been denied in the past.  Accordingly, no further development is required with respect to the duty to notify.

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was provided a VA examination in February 2012 with respect to his service-connected hemorrhoids.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2013 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the severity of the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of that claim. 

Evidence Previously Considered

The April 1998 rating decision that denied service connection for enlarged heart, to include as due to an undiagnosed illness, was based on a lack of evidence of a chronic disability in service and a lack of evidence of a chronic undiagnosed illness.  The chest X-ray in September 1997 showed a normal cardiovascular silhouette and there was no evidence of any active heart disease.

At that time, the evidence consisted of the Veteran's service treatment records, reports of VA examinations in June 1996 and September 1997, outpatient VA treatment records from August 1995 to January 1998, and a Gulf War registry examination in August 1995.

Evidence Newly Submitted

Since the April 1998 rating decision, the Veteran has submitted additional evidence with regard to his claim for a cardiac disability.  This newly submitted evidence includes VA treatment records dated from 2007 and 2008 showing diagnosis of cardiomyopathy and congestive heart failure, the Veteran's testimony at the May 2013 hearing that he believes his heart problems might be due to exposure to the oil well fires in the Persian Gulf, and his written statements in support of his claim.

Analysis

As the Veteran has developed a cardiac disability since his service connection claim was previously denied in April 1998, there is record of an ongoing chronic disability.  In addition, his statements and testimony offer information on a possible relationship to service.  The newly submitted evidence therefore addresses the basis for the previous denial of service connection and raises a reasonable possibility of substantiating the claim.  The claim is reopened.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran's hemorrhoids have been evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7336, which assigns a noncompensable rating is warranted for mild or moderate hemorrhoids.  A 10 percent rating is warranted for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  The maximum schedular rating of 20 percent is warranted for hemorrhoids with persistent bleeding and secondary anemia, or with fissures.

Facts and Analysis

A VA treatment note dated in August 2009 showed the Veteran's complaints of bright red blood in his stools on and off over the past year.  A colonoscopy the previous year had shown hemorrhoids and diverticulosis.

In his June 2010 substantive appeal, the Veteran stated that he experienced persistent bleeding with bowel movements and frequent recurrences of symptomatic hemorrhoids.  He also stated that his colonoscopy had shown internal hemorrhoids.

On February 2012 VA examination, the Veteran's history of persistent hemorrhoids since 1980 was noted.  He reported using Preparation H for the 2 moderate size external hemorrhoids visible on examination.  The examiner noted that a June 2008 colonoscopy had shown moderate internal and external hemorrhoids.  

Based on the evidence set forth above, including the Veteran's competent and credible statements regarding the presence of persistent bleeding with bowel movements, the Board finds that the rating criteria for a 20 percent disability rating have been met or approximated.  As this rating represents the maximum disability rating possible and there is no evidence of additional disabilities related to the Veteran's hemorrhoids, a still-higher disability rating is not warranted.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology with respect to his hemorrhoids.  Specifically, the flare-ups of symptoms and the persistent bleeding are contemplated within the rating schedule.  While the current rating is the highest allowed under the rating schedule, any additional symptoms or complications resulting in additional disabilities would be subject to separate disability ratings as distinct medical conditions.  Thus, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

TDIU

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

In this case, the Veteran does not meet the numerical criteria set forth above, and the claims file does not indicate that the Veteran is unemployable due to his service-connected disabilities.  At his May 2013 hearing, he indicated that he was employed in food service for a VA facility.  In any event, he is in receipt of nonservice-connected pension benefits, as his bars to employment are primarily the result of his heart condition and complications of diabetes, neither of which are service connected at present.  In addition, as the Board has remanded the claims of service connection for sleep apnea and cardiac disability and for increased disability rating for gastrointestinal disability, the question of TDIU will be considered again if there are any changes in his benefit status.  Therefore, further consideration of a TDIU is not warranted at this time. 


ORDER

New and material evidence having been received with respect to service connection for an enlarged heart to include as part of an undiagnosed illness resulting from service in the Persian Gulf, the petition to reopen the claim is granted.

Entitlement to a 20 percent disability rating higher for hemorrhoids is granted.


REMAND

Although the claim of service connection for a cardiac disability has been reopened, further development is required in order to properly adjudicate the merits of that issue.  Specifically, the Veteran has not been afforded a VA examination.  However, his assertions of exposure to toxic chemicals in the Persian Gulf and the diagnosis of idiopathic cardiomyopathy are sufficient to trigger the need for a medical opinion if not a full examination under 38 C.F.R. § 3.159(c)(4).

The Veteran also seeks a higher disability rating for his gastrointestinal disability that was diagnosed in service as gastroenteritis and is currently rated as noncompensable under that diagnosis.  At the VA examination in May 2012 he  reported the same symptoms as in service (periodic nausea, periodic vomiting, diarrhea, and abdominal pain); the examiner diagnosed the separate condition of gastroesophageal reflux disease (GERD) and offered the opinion that it was not related to the acute and transitory symptoms and diagnosis of gastroenteritis in service.  A review of the Veteran's service treatment records, his current health treatment records, and his credible and competent lay statements shows that the symptoms in service do not appear to have been acute and transitory and his current symptoms appear to be a continuation of those present in service.  The record indicates that no diagnostic or clinical testing was used as the basis for the diagnosis in service or the VA examination diagnosis.  In short, the Veteran should be afforded a more thorough examination and additional considered medical review and opinion to ensure that his disability is both properly diagnosed and properly compensated.

Also, the Veteran seeks service connection for sleep apnea.  The competent and credible statements of the Veteran and his wife regarding symptoms of sleep apnea in service, specifically snoring and interrupted breathing, are sufficient to trigger the need for a VA examination under 38 C.F.R. § 3.159(c)(4) and McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  


Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA evaluation to determine whether it is at least as likely as not (probability 50 percent or greater) that his current nonischemic, idiopathic cardiomyopathy was incurred in military service, to include as a result of exposure to toxic fumes and chemicals in the Persian Gulf.

The examiner is asked to review and comment on the significance, if any, of the Veteran's treatment for chest pain in service, the findings of possible cardiomegaly at the 1995 Gulf War registry examination, the 1996 and 1997 follow-up findings of no cardiomegaly, and the results of cardiac testing in 2007.  The examiner should also address any other significant factors in the Veteran's medical history and their significance, if any, in offering an opinion on the cause of the present disability, including smoking history and gastrointestinal disabilities.  The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.

2. Afford the Veteran an appropriate VA examination by a gastroenterologist to determine the precise nature of his current gastrointestinal disability and whether it is at least as likely as not (probability greater than 50 percent) that it is a continuation of or otherwise related to the gastrointestinal symptoms presented in service for which service connection is already in effect.  Any and all useful diagnostic and laboratory tests should be performed and considered in conjunction with the history of symptoms provided by the Veteran

The examiner should provide the rationale for any opinions rendered.  The opinion provided should address each of the Veteran's specific symptoms, including abdominal pain and cramping, diarrhea/loose stools, periodic nausea, periodic vomiting, and pyrosis.  The opinion should also address the appropriateness of the diagnoses of gastritis and/or gastroenteritis in service, the appropriateness of the diagnosis of GERD on February 2012 VA examination, and the Veteran's history of continuity of symptomatology.  A copy of the claims file should be provided to the examiner for review.

3. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not that his current sleep apnea had its onset in or is otherwise the result of his military service.  

The examiner should consider and address any and all symptoms manifested in service, to include both those described in service treatment records and those described in the competent and credible statements of the Veteran and his wife.  The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.

4. On completion of the foregoing, the claim should be adjudicated, to include consideration of the implied claim of entitlement to a TDIU.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


